Weltner, Justice.
This is a divorce action brought by the husband, a resident of DeKalb County, against his wife, a resident of Massachusetts. The *270husband filed complaint in DeKalb County, seeking a divorce, spousal support, and division of property. The wife entered a general appearance, and sought child custody, child and spousal support, and division of property.
Decided April 16, 1985.
Cuffie & Assoc., Janise L. Miller, for appellant.
Dane Shulman, for appellee.
The trial court granted the divorce, but reserved all other issues. At a subsequent hearing on these issues, the court declined to enter an order, with the observation that it had no jurisdiction over the wife. We granted the husband’s application to appeal.
OCGA § 9-11-12 (h) (B) provides: “A defense of lack of jurisdiction over the person, improper venue, insufficiency of process, or insufficiency of service of process is waived: (B) If it is neither made by motion under this Code section nor included in a responsive pleading, as originally filed.” “[B]y not raising the defense of lack of jurisdiction over the person or improper venue by motion or responsive pleading, appellant waived any objection he may have had.” Wilkie v. Wilkie, 240 Ga. 287 (240 SE2d 84) (1977).
The wife entered a general appearance and sought relief. “DeKalb Superior Court, having once acquired personal jurisdiction over the defendant in the divorce and alimony action, did not lose it so long as that action remained pending in that court. . . .” Spadea v. Spadea, 225 Ga. 80, 83 (165 SE2d 836) (1969).

Judgment reversed.


All the Justices concur.